UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi- Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Aerospace and defense (5.3%) Astronics Corp. (NON) 146,700 $7,292,457 B/E Aerospace, Inc. (NON) 195,000 14,394,900 European Aeronautic Defence and Space Co. NV (France) 292,478 18,634,502 Honeywell International, Inc. 830,300 68,948,112 Precision Castparts Corp. 52,561 11,943,962 United Technologies Corp. 620,900 66,945,438 Airlines (0.5%) Delta Air Lines, Inc. (S) 752,400 17,749,116 Auto components (2.0%) Johnson Controls, Inc. 1,010,900 41,952,350 TRW Automotive Holdings Corp. (NON) 394,582 28,137,642 Automobiles (0.5%) Tesla Motors, Inc. (NON) (S) 88,500 17,117,670 Beverages (2.5%) Beam, Inc. 397,604 25,705,099 Brown-Forman Corp. Class B (S) 258,000 17,577,540 Coca-Cola Enterprises, Inc. 868,400 34,918,364 PepsiCo, Inc. 155,500 12,362,250 Biotechnology (5.4%) BioMarin Pharmaceuticals, Inc. (NON) (S) 278,400 20,106,048 Celgene Corp. (NON) 298,400 45,932,712 Celldex Therapeutics, Inc. (NON) (S) 172,900 6,125,847 Cubist Pharmaceuticals, Inc. (NON) 451,711 28,706,234 Gentium SpA ADR (Italy) (NON) 124,120 3,367,376 Gilead Sciences, Inc. (NON) (S) 1,036,200 65,114,808 Grifols SA ADR (Spain) (S) 377,700 11,436,756 Vertex Pharmaceuticals, Inc. (NON) 175,879 13,335,146 Building products (1.2%) Fortune Brands Home & Security, Inc. 795,000 33,095,850 Owens Corning, Inc. (NON) 240,100 9,118,998 Capital markets (2.4%) Charles Schwab Corp. (The) 1,997,000 42,216,580 Greenhill & Co., Inc. (S) 291,300 14,530,044 KKR & Co. LP 672,400 13,837,992 Morgan Stanley 373,500 10,065,825 Virtus Investment Partners, Inc. (NON) 43,216 7,028,650 Chemicals (2.7%) Agrium, Inc. (Canada) (S) 101,700 8,545,851 Albemarle Corp. (S) 237,500 14,948,250 Celanese Corp. Ser. A 314,299 16,591,844 Eastman Chemical Co. 76,113 5,929,203 LyondellBasell Industries NV Class A 287,200 21,031,656 Monsanto Co. 279,300 29,150,541 Commercial banks (0.4%) Bancorp, Inc. (The) (NON) 761,100 13,486,692 Commercial services and supplies (1.1%) KAR Auction Services, Inc. 672,360 18,967,276 MiX Telematics, Ltd. ADR (South Africa) (NON) 290,613 4,301,072 Tyco International, Ltd. 468,290 16,380,784 Communications equipment (2.0%) Alcatel-Lucent ADR (France) (NON) (S) 2,185,600 7,715,168 Cisco Systems, Inc. 1,106,500 25,914,230 Polycom, Inc. (NON) 1,086,202 11,861,326 Qualcomm, Inc. 382,135 25,740,614 Computers and peripherals (5.2%) Apple, Inc. 241,076 114,932,983 EMC Corp. (S) 1,553,000 39,694,680 NetApp, Inc. (S) 352,100 15,006,502 SanDisk Corp. (S) 293,955 17,493,262 Construction materials (0.1%) Eagle Materials, Inc. 49,300 3,596,815 Containers and packaging (0.3%) Sealed Air Corp. 431,999 11,746,053 Diversified consumer services (0.3%) Bright Horizons Family Solutions, Inc. (NON) 343,162 12,295,494 Diversified financial services (1.6%) Citigroup, Inc. 498,700 24,191,937 CME Group, Inc. 460,000 33,984,800 Diversified telecommunication services (0.2%) Iridium Communications, Inc. (NON) (S) 1,032,606 7,104,329 Electrical equipment (1.6%) AMETEK, Inc. 421,100 19,379,022 Eaton Corp PLC 185,046 12,738,567 Schneider Electric SA (France) 309,354 26,161,041 Energy equipment and services (2.3%) Dresser-Rand Group, Inc. (NON) 149,600 9,335,040 Halliburton Co. 577,000 27,782,550 McDermott International, Inc. (NON) 1,196,700 8,891,481 Oil States International, Inc. (NON) 147,092 15,218,138 Schlumberger, Ltd. (S) 234,600 20,729,256 Food and staples retail (1.7%) Costco Wholesale Corp. 223,900 25,775,368 CVS Caremark Corp. 443,600 25,174,300 Whole Foods Market, Inc. 192,040 11,234,340 Food products (0.9%) Hillshire Brands Co. 283,900 8,727,086 Mead Johnson Nutrition Co. 299,271 22,223,864 Health-care equipment and supplies (2.9%) Baxter International, Inc. 462,558 30,385,435 Covidien PLC 576,900 35,156,286 GenMark Diagnostics, Inc. (NON) (S) 795,982 9,671,181 Tornier NV (Netherlands) (NON) 315,400 6,096,682 Zimmer Holdings, Inc. 279,800 22,982,772 Health-care providers and services (1.8%) Aetna, Inc. 190,200 12,176,604 Catamaran Corp. (NON) 387,324 17,797,538 Emeritus Corp. (NON) 437,116 8,099,759 Express Scripts Holding Co. (NON) 250,600 15,482,068 Premier, Inc. Class A (NON) 19,143 606,833 UnitedHealth Group, Inc. 166,600 11,930,226 Hotels, restaurants, and leisure (3.1%) Bloomin' Brands, Inc. (NON) 971,619 22,939,925 Marriott International, Inc. Class A 664,100 27,932,046 Starbucks Corp. 339,100 26,100,527 Wyndham Worldwide Corp. 587,269 35,805,791 Household durables (0.9%) PulteGroup, Inc. 967,600 15,965,400 Whirlpool Corp. 103,100 15,097,964 Independent power producers and energy traders (0.3%) Calpine Corp. (NON) 611,036 11,872,429 Industrial conglomerates (0.7%) Siemens AG (Germany) 193,825 23,352,978 Insurance (1.4%) American International Group, Inc. 286,700 13,942,221 Aon PLC 57,600 4,287,744 Hartford Financial Services Group, Inc. (The) (S) 643,800 20,035,056 Prudential PLC (United Kingdom) 670,213 12,488,448 Internet and catalog retail (4.0%) Amazon.com, Inc. (NON) 119,500 37,360,480 Bigfoot GmbH (acquired 8/2/13, cost $3,494,932) (Private) (Brazil) (F) (RES) (NON) 159 2,669,506 Ctrip.com International, Ltd. ADR (China) (NON) 224,931 13,142,718 HomeAway, Inc. (NON) (S) 476,800 13,350,400 HSN, Inc. 99,700 5,345,914 Priceline.com, Inc. (NON) 66,490 67,218,066 Zalando GmbH (acquired 9/30/13, cost $6,098,074) (Private) (Germany) (F)(RES) (NON) 136 5,183,519 Internet software and services (7.4%) eBay, Inc. (NON) 987,300 55,081,467 Facebook, Inc. Class A (NON) 921,600 46,301,184 Google, Inc. Class A (NON) 137,889 120,778,354 Yahoo!, Inc. (NON) 842,300 27,930,668 Yandex NV Class A (Russia) (NON) 401,500 14,622,630 IT Services (3.7%) Cognizant Technology Solutions Corp. (NON) 325,200 26,705,424 Computer Sciences Corp. 509,800 26,377,052 FleetCor Technologies, Inc. (NON) 134,908 14,861,465 Visa, Inc. Class A (S) 334,500 63,922,950 Life sciences tools and services (1.3%) PerkinElmer, Inc. 286,100 10,800,275 Thermo Fisher Scientific, Inc. 396,553 36,542,359 Machinery (1.6%) Edwards Group, Ltd. ADR (United Kingdom) (NON) 433,926 4,274,171 Joy Global, Inc. (S) 215,000 10,973,600 TriMas Corp. (NON) 636,306 23,734,214 Wabtec Corp. 300,200 18,873,574 Marine (0.5%) Kirby Corp. (NON) 206,300 17,855,265 Media (2.6%) CBS Corp. Class B 557,100 30,729,636 DISH Network Corp. Class A 162,600 7,318,626 Liberty Global PLC Ser. C (United Kingdom) (NON) 423,400 31,937,062 Viacom, Inc. Class B 298,000 24,906,840 Metals and mining (0.2%) Glencore Xstrata PLC (United Kingdom) 1,301,337 7,093,379 Multiline retail (0.6%) Dollar General Corp. (NON) 409,191 23,102,924 Oil, gas, and consumable fuels (3.7%) Anadarko Petroleum Corp. 215,264 20,017,399 Energy Transfer Equity LP 270,000 17,760,600 EOG Resources, Inc. 108,600 18,383,808 Gulfport Energy Corp. (NON) 293,500 18,883,790 Kodiak Oil & Gas Corp. (NON) 2,244,800 27,072,288 QEP Resources, Inc. 270,822 7,499,061 Scorpio Tankers, Inc. (Monaco) 417,170 4,071,579 Suncor Energy, Inc. (Canada) 480,100 17,166,238 Paper and forest products (0.6%) International Paper Co. 450,200 20,168,960 Personal products (0.5%) Coty, Inc. Class A (NON) 991,822 16,077,435 Pharmaceuticals (4.9%) AbbVie, Inc. 320,000 14,313,600 Actavis PLC (NON) 317,400 45,705,600 Allergan, Inc. 277,800 25,127,010 AstraZeneca PLC ADR (United Kingdom) (S) 233,800 12,141,234 Auxilium Pharmaceuticals, Inc. (NON) 519,500 9,470,485 Eli Lilly & Co. 625,900 31,501,547 Jazz Pharmaceuticals PLC (NON) 60,267 5,542,756 Sanofi ADR (France) (S) 405,600 20,535,528 ViroPharma, Inc. (NON) 292,000 11,475,600 Real estate investment trusts (REITs) (1.0%) American Tower Corp. Class A (R) 379,402 28,125,070 Equity Lifestyle Properties, Inc. (R) 241,677 8,258,103 Real estate management and development (0.5%) CBRE Group, Inc. Class A (NON) 720,000 16,653,600 Road and rail (0.5%) Union Pacific Corp. 107,800 16,745,652 Semiconductors and semiconductor equipment (3.7%) Cavium, Inc. (NON) (S) 150,497 6,200,476 Fairchild Semiconductor International, Inc. (NON) 723,900 10,054,971 Himax Technologies, Inc. ADR (Taiwan) (S) 712,765 7,127,650 Lam Research Corp. (NON) 866,077 44,334,482 Magnachip Semiconductor Corp. (South Korea) (NON) 591,465 12,734,241 Micron Technology, Inc. (NON) 1,959,073 34,225,005 Ultratech, Inc. (NON) (S) 53,136 1,610,021 Xilinx, Inc. (S) 310,100 14,531,286 Software (2.9%) Electronic Arts, Inc. (NON) 807,700 20,636,735 Oracle Corp. 544,500 18,061,065 QLIK Technologies, Inc. (NON) 337,100 11,542,304 Red Hat, Inc. (NON) 553,200 25,524,648 SS&C Technologies Holdings, Inc. (NON) 554,272 21,117,763 Verint Systems, Inc. (NON) 200,600 7,434,236 Specialty retail (2.8%) Bed Bath & Beyond, Inc. (NON) (S) 148,887 11,517,898 Five Below, Inc. (NON) (S) 319,900 13,995,625 Foot Locker, Inc. (S) 324,300 11,006,742 Lowe's Cos., Inc. 623,300 29,675,313 Tile Shop Holdings, Inc. (NON) (S) 343,659 10,134,504 TJX Cos., Inc. (The) 424,844 23,956,953 Textiles, apparel, and luxury goods (1.5%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 324,500 24,181,740 NIKE, Inc. Class B 214,600 15,588,544 Tumi Holdings, Inc. (NON) 704,300 14,191,645 Tobacco (2.0%) Japan Tobacco, Inc. (Japan) 616,200 22,129,162 Philip Morris International, Inc. 567,900 49,174,461 Trading companies and distributors (0.4%) WESCO International, Inc. (NON) (S) 192,600 14,739,678 Wireless telecommunication services (0.1%) RingCentral, Inc. Class A (NON) 153,000 2,757,063 Total common stocks (cost $2,916,932,686) WARRANTS (—%) (a) (NON) Expiration date Strike price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $1,258,778 Total warrants (cost $1,699,687) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 $— Total convertible preferred stocks (cost $10,451,238) $— SHORT-TERM INVESTMENTS (9.5%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 (SEGSF) $342,000 $341,993 U.S. Treasury Bills with an effective yield of 0.11%, July 24, 2014 (SEGSF) 278,000 277,857 Putnam Cash Collateral Pool, LLC 0.13% (d) 265,054,820 265,054,820 Putnam Short Term Investment Fund 0.06% (AFF) 73,379,930 73,379,930 Total short-term investments (cost $339,054,369) TOTAL INVESTMENTS Total investments (cost $3,268,137,980) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Payments Total return Unrealized Swap counterparty/ Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Deutsche Bank AG baskets 246,552 9/15/14 (3 month USD-LIBOR-BBA plus 0.36%) A basket (DBCTPU2P) of common stocks $(945,643) baskets 203,024 7/1/14 (3 month USD-LIBOR-BBA plus 0.35%) A basket (DBPTCABL) of common stocks 49,903 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,583,996,305. (b) The aggregate identified cost on a tax basis is $3,268,299,689, resulting in gross unrealized appreciation and depreciation of $655,808,957 and $62,034,796 respectively, or net unrealized appreciation of $593,774,161. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $8,767,580, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Short Term Investment Fund * $42,026,996 $259,362,246 $228,009,312 $8,149 $73,379,930 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $257,524,417. The fund received cash collateral of $265,054,820, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $893,405 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $895,740 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $389,833. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Consumer discretionary $652,006,439 $— $7,853,025 Consumer staples 271,079,269 — — Energy 212,811,228 — — Financials 263,132,762 — — Health care 587,666,305 — — Industrials 476,600,229 — — Information technology 890,074,842 — — Materials 138,802,552 — — Telecommunication services 9,861,392 — — Utilities 11,872,429 — — Total common stocks — Convertible preferred stocks — — — Warrants 1,258,778 — — Short-term investments 73,379,930 265,674,670 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $(895,740) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $1,308,681 $945,643 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: OTC total return swap contracts (notional) $34,200,000 Warrants (number of warrants) 1,700,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi- Cap Growth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
